DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Claim Objections
Claims 5 – 9 and 16 – 18 are objected to because of the following informalities:

Claim 5 recites the limitation "a target code rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the target code rate”; or “a second target code rate”;

Claim 5 recites the limitation "a target moment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the target moment”; or “a second target moment”;

Claim 5 recites the limitation "the play start-up moment" in lines 4 – 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a play start-up moment”;
Claim 7 recites the limitation "the play start-up moment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a play start-up moment”;
Claim 16 recites the limitation "the play start-up moment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a play start-up moment”;
Claim 18 recites the limitation "the play start-up moment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a play start-up moment”;

Claim 6 recites the limitation "media frames" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the media frames”;
Claim 17 recites the limitation "media frames" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the media frames”;

Claim 8 recites the limitation "the download completion moment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the download completion moment”;
Claim 18 recites the limitation "the download completion moment" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the download completion moment”;
Claim 9 recites the limitation "the play moment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a play moment”;
Claim 18 recites the limitation "the play moment" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a play moment”;

Claim 18 recites the limitation "the group of pictures" in lines 6 – 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the any group of pictures”; or “a group of pictures”.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Pat. Pub. No. 2014/0019633) (Signaling and Processing Content With Variable Bitrates for Adaptive Streaming).

1.1	Regarding claim 1, Zhang discloses a method for transmitting resources, comprising:
determining a target code rate at a target moment, wherein the target code rate matches a play status at the target moment (Figs. 1, 3; Abstract “buffered media time”; paragraph 6 “determining a target quality for a media content …”; paragraph 8 “selecting a media segment that meets a desired quality level to download from one of the representations, updating a buffered media time for downloading the media segment”);
acquiring target address (paragraph 25 “HTTP Get requests”; paragraphs 43, 49) information of a multimedia resource having the target code rate, in response to the target code rate being inconsistent with a current code rate (Fig. 3, items 308, 306; paragraph 37 “Method 300 may use blocks 306 and 308 to determine the lowest bitrate for each component type/scene that meets the target quality set …”; paragraph 37 “method 300 determines that the selected bitrate does not meet the target quality …”); and
sending a frame acquiring request carrying the target address information to a server (Fig. 1; paragraph 25 “send a request to the HTTP server 120 for media content”; paragraph 26 “HTTP Get requests”; paragraphs 43, 49), wherein the frame acquiring request is configured for instructing the server to return media frames of the multimedia resource at the target code rate (Fig. 3; paragraph 6 “preparing media content for adaptive streaming, wherein the method comprises determining a target quality for a media content that comprises a plurality of segments”; paragraph 21 “target quality”; paragraphs 33, 37).1.2	Per claim 2, Zhang teaches the method according to claim 1, wherein:
the target moment is a play start-up moment of the multimedia resource (paragraph 52 “method 500 may download the segments … in a temporal sequential order …”; paragraph 39); or
the target moment is a download completion moment of any group of pictures in the multimedia resource (Abstract; paragraph 19 “Media content, such as video/audio content …”); or
the target moment is a play moment of any media frame in the multimedia resource (paragraph 18 “playback time …”).1.3	Regarding claim 3, Zhang discloses the method according to claim 1, wherein said determining the target code rate at the target moment comprises:
determining the target code rate based on bandwidth information at the target moment and a media cache volume at the target moment (Abstract; paragraphs 18, 39, 52).1.4	Per claim 4, Zhang teaches the method according to claim 3, wherein said determining the target code rate based on the bandwidth information at the target moment and the media cache volume at the target moment comprises:
determining an estimated cache volume of at least one candidate code rate, based on the bandwidth information and the media cache volume, wherein the estimated cache volume indicates a media cache volume expected to continue downloading a current group of pictures at a corresponding code rate from the target moment to an end of downloading (paragraph 54 “estimation of the client buffer fullness …”); and
determining the target code rate from the at least one candidate code rate or the current code rate, based on the estimated cache volume of the at least one candidate code rate (paragraph 54 “current available bandwidth …”).1.5	Regarding claim 5, Zhang discloses the method according to claim 1, wherein said determining a target code rate at a target moment comprises:
determining a play start-up code rate specified by a play business or a default play code rate of a media presentation description as the target code rate, in a case that the target moment is the play start-up moment of the multimedia resource (paragraph 52 “method 500 may download the segments … in a temporal sequential order …”; paragraph 39).1.6	Per claim 6, Zhang teaches the method according to claim 1, further comprising:
determining target position information in response to the target code rate being inconsistent with the current code rate, wherein the target position information indicates an initial pulling position for media frames of the multimedia resource (Fig. 3, items 308, 306; paragraph 37 “Method 300 may use blocks 306 and 308 to determine the lowest bitrate for each component type/scene that meets the target quality set …”; paragraph 37 “method 300 determines that the selected bitrate does not meet the target quality …”); and
inserting the target position information into the frame acquiring request carrying the target address information (paragraph 24 “The media content stored in the HTTP server 120 may be generated or prepared by a streaming media preparation unit 130 .. media content may be generated at least in part by one or more content providers and then transmitted to a CDN network element …”; paragraph 26).1.7	Regarding claim 7, Zhang discloses the method according to claim 6, wherein said determining target position information comprises:
based on the target moment being the play start-up moment of the multimedia resource, determining the target position information based on a cache duration specified by a play business (paragraph 54 “estimation of the client buffer fullness …”).1.8	Per claim 8, Zhang teaches the method according to claim 6, wherein said determining the target position information comprises:
based on the target moment being the download completion moment of any group of pictures in the multimedia resource, determining a timestamp of a first frame in a next group of pictures of the group of pictures as the target position information (Abstract; paragraph 19 “Media content, such as video/audio content …”; paragraph 52; paragraph 39).1.9	Regarding claim 9, Zhang discloses the method according to claim 6, wherein said determining the target position information comprises:
based on the target moment being the play moment of any media frame in the multimedia resource, determining a timestamp of a first frame in a currently downloaded group of pictures as the target position information (paragraphs 19, 39, 52).1.10	Per claim 10, Zhang teaches the method according to claim 1, further comprising:
ignoring the target code rate and continuously transmitting the multimedia resource at the current code rate, in response to the target code rate being consistent with the current code rate (paragraphs 19, 39, 52).1.11	Regarding claim 11, Zhang discloses the method according to claim 1, further comprising:
playing a media frame with a highest code rate among a plurality of code rates in a process of playing the multimedia resource in response to presence of same media frames with the plurality of code rates in a cache (paragraph 57; paragraph 8).

1.12	Per claims 12 – 20, the rejection of claims 1 – 11 under 35 USC 102 applies.


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/